 



Exhibit 10.3
Electronic Arts Inc.
Deferred Compensation Plan
Master Plan Document
Amended and Restated as of January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Purpose
        1  
 
            ARTICLE 1 Definitions     1  
 
            ARTICLE 2 Selection/Enrollment/Eligibility     6  
2.1
  Selection by Committee     6  
2.2
  Enrollment Requirements     7  
2.3
  Eligibility; Commencement of Participation     7  
2.4
  Termination of Participation and/or Deferrals     7  
 
            ARTICLE 3 Deferral Commitments/Rollover Amounts/Company Restoration
Matching Amounts/Company Contribution Amounts/Vesting/Crediting/Taxes     7  
3.1
  Minimum Deferrals     7  
3.2
  Maximum Deferral     8  
3.3
  Election to Defer; Effect of Election Form     8  
3.4
  Form of Distributions     9  
3.5
  Withholding of Annual Deferral Amounts     10  
3.6
  Rollover Amount     10  
3.7
  Annual Company Restoration Matching Amount     10  
3.8
  Annual Company Contribution Amount     11  
3.9
  Investment of Trust Assets     11  
3.10
  Vesting     11  
3.11
  Crediting/Debiting of Account Balances     12  
3.12
  FICA and Other Taxes     14  
 
            ARTICLE 4 Short-Term Payout/Unforeseeable Financial Emergencies/
Withdrawal Election     14  
4.1
  Short-Term Payout     14  
4.2
  Other Benefits Take Precedence Over Short-Term     15  
4.3
  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies     15  
 
            ARTICLE 5 Survivor Benefit     15  
5.1
  Survivor Benefit     15  
 
            ARTICLE 6 Termination Benefit     15  
6.1
  Termination Benefit     15  
6.2
  Payment of Termination Benefit     16  
 
            ARTICLE 7 Disability Benefit     16  
7.1
  Disability Benefit     16  
 
            ARTICLE 8 Beneficiary Designation     17  
8.1
  Beneficiary     17  
8.2
  Beneficiary Designation; Change; Spousal Consent     17  
8.3
  Acknowledgment     17  
8.4
  No Beneficiary Designation     17  

i



--------------------------------------------------------------------------------



 



             
8.5
  Doubt as to Beneficiary     18  
8.6
  Discharge of Obligations     18  
 
            ARTICLE 9 Leave of Absence     18  
9.1
  Paid Leave of Absence     18  
9.2
  Unpaid Leave of Absence     18  
 
            ARTICLE 10 Termination/Amendment or Modification     19  
10.1
  Termination     19  
10.2
  Amendment     19  
10.3
  Plan Agreement     20  
10.4
  Effect of Payment     20  
 
            ARTICLE 11 Administration     20  
11.1
  Committee Duties     20  
11.2
  Administration Upon Change In Control     20  
11.3
  Agents     21  
11.4
  Binding Effect of Decisions     21  
11.5
  Indemnity of Committee     21  
11.6
  Employer Information     21  
 
            ARTICLE 12 Other Benefits and Agreements     21  
12.1
  Coordination with Other Benefits     21  
 
            ARTICLE 13 Claims Procedures     22  
13.1
  Presentation of Claim     22  
13.2
  Notification of Decision     22  
13.3
  Review of a Denied Claim     22  
13.4
  Decision on Review     23  
13.5
  Mediation     23  
13.6
  Binding Arbitration     23  
 
            ARTICLE 14 Trust     23  
14.1
  Establishment of the Trust     23  
14.2
  Interrelationship of the Plan and the Trust     23  
14.3
  Distributions From the Trust     24  
 
            ARTICLE 15 Miscellaneous     24  
15.1
  Status of Plan     24  
15.2
  Unsecured General Creditor     24  
15.3
  Employer’s Liability     24  
15.4
  Nonassignability     24  
15.5
  Not a Contract of Employment     24  
15.6
  Furnishing Information     25  
15.7
  Terms     25  
15.8
  Captions     25  
15.9
  Governing Law     25  

ii



--------------------------------------------------------------------------------



 



             
15.10
  Notice     25  
15.11
  Successors     25  
15.12
  Spouse’s Interest     25  
15.13
  Validity     26  
15.14
  Incompetent     26  
15.15
  Court Order     26  
15.16
  Distribution in the Event of Taxation     26  
15.17
  Insurance     27  
15.18
  Legal Fees To Enforce Rights After Change in Control     27  

iii



--------------------------------------------------------------------------------



 



ELECTRONIC ARTS INC. DEFERRED COMPENSATION PLAN
Amended and Restated as of January 1, 2005
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Electronic Arts Inc., a Delaware corporation, and its subsidiaries that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This Plan shall amend and supersede in its entirety the
Predecessor Nonqualified Deferred Compensation Plan. Any and all balances
accrued by a Participant under such predecessor plan shall be subject to the
terms and conditions of this Plan and shall be referred to as the “Rollover
Account.”
     This Plan as amended and restated is intended to comply with section 409A
of the Code in order to avoid compensation deferred under the Plan which is
subject to section 409A of the Code from being included in the gross income of
participants under such section and the Plan shall be interpreted consistent
with such intent.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “401(k) Plan” shall be that Electronic Arts Inc. 401(k) Plan.   1.2  
“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Rollover Account balance,
(ii) the Deferral Account balance, (iii) the vested Company Restoration Matching
Account balance, and (iv) the vested Company Contribution Account balance. The
Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.   1.3   “Accounting Firm”
shall have the same meaning as set forth in Section 3.10(e).   1.4  
“Administrator” shall have the same meaning as set forth in Section 11.2.   1.5
  “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during the period beginning on January 1 of a calendar year
and ending on December 31 of the same calendar year (while the Employee is a
Participant in the Plan), whether or not paid in such year or included on the
Federal Income Tax Form W-2 for such year, excluding bonuses, commissions,
overtime, fringe benefits, stock options, restricted stock, relocation expenses,
unused and unpaid excess vacation days, incentive

1



--------------------------------------------------------------------------------



 



    payments, non-monetary awards, directors fees and other fees, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Annual Base
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under sections 125,
402(e)(3), 402(h), or 403(b) of the Code pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.6   “Annual Bonus” shall mean any compensation, in addition to Annual Base
Salary, relating to services performed during any Fiscal Year, and paid during
the Plan Year, under any Employer’s annual or quarterly bonus and/or cash
incentive plans; notwithstanding the foregoing, “Annual Bonus” shall exclude
compensation derived from awards made under any equity incentive, change in
control, or severance plans or arrangements that the Company adopts, which
includes compensation that an employee incurs from the exercise of a stock
option or lapse of restrictions on an award of stock.   1.7   “Annual Company
Contribution Amount” shall mean, for any one Plan Year, the amount determined in
accordance with Section 3.7.   1.8   “Annual Company Restoration Matching
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.8.   1.9   “Annual Deferral Amount” shall mean that portion of a
Participant’s Annual Base Salary, Annual Bonus and Directors Fees that a
Participant elects to have, and is deferred, in accordance with Article 3, for
any one Plan Year. In the event of a Participant’s suspension of deferrals due
to Disability (if deferrals cease in accordance with Section 7.1(b)), in
connection with a 401(k) Plan hardship withdrawal or death prior to the end of a
Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld prior to such event.   1.10   “Annual Installment Method” shall be an
annual installment payment over the number of years (not to exceed 10) selected
by the Participant in accordance with this Plan, calculated as follows: The
Account Balance of the Participant shall be calculated as of the most recent
Valuation Date. The annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one, and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a 10-year Annual Installment Method, the
first payment shall be 1/10 of the Account Balance as of the most recent
Valuation Date. The following year, the payment shall be 1/9 of the Account
Balance as of the most recent Valuation Date. Each annual installment shall be
paid as soon as practicable after the amount is calculated, but not later than
90 days after the Valuation Date.

2



--------------------------------------------------------------------------------



 



1.11   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.   1.12   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.13   “Board” shall mean the board of
directors of the Company, or a committee or individual(s) acting pursuant to a
valid delegation of authority from such board of directors.   1.14   “Change in
Control” shall mean a change in the ownership of the Company, or a change in the
ownership of a substantial portion of the assets of the Company as defined in
the regulations promulgated under section 409A of the Code.   1.15   “Claimant”
shall have the meaning set forth in Section 13.1.   1.16   “Code” shall mean the
Internal Revenue Code of 1986, as it may be amended from time to time.   1.17  
“Committee” shall mean the committee described in Article 11.   1.18   “Company”
shall mean Electronic Arts Inc., a Delaware corporation, and any successor to
all or substantially all of the Company’s assets or business.   1.19   “Company
Contribution Account” shall mean (i) the sum of all of a Participant’s Annual
Company Contribution Amounts, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.   1.20  
“Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Company Restoration Matching Amounts, plus (ii) amounts
credited (net of amounts debited) in accordance with all the applicable
provisions of this Plan that relate to the Participant’s Company Restoration
Matching Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to the Participant’s Company
Restoration Matching Account.   1.21   “Deduction Limitation” shall mean the
following delayed payment on a benefit that may otherwise be distributable
pursuant to the provisions of this Plan. A distribution to a Participant may be
delayed if an Employer determines in good faith that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable year of the
Employer would not be deductible by the Employer solely by reason of the
limitation under section 162(m) of the Code; provided, however, that such delay
shall be in compliance with Treasury Regulation § 1.409A-2(b)(7) and the amounts
so deferred and amounts credited thereon shall be distributed to the Participant
or his or her Beneficiary

3



--------------------------------------------------------------------------------



 



    during such year such payment will not fail to be deductible because of
section 162(m) of the Code.

1.22   “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.   1.23   “Director” shall mean any member of the Board.   1.24  
“Director Fees” shall mean the annual fees paid by any Employer, including
retainer fees and meeting fees, as compensation for serving on the Board.   1.25
  “Disability” shall mean the Participant is determined to be totally disabled
by the Social Security Administration.   1.26   “Disability Benefit” shall mean
the benefit set forth in Article 7.   1.27   “Election Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.   1.28  
“Employee” shall mean a person who is an employee of any Employer.   1.29  
“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.   1.30  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.   1.31   “Fiscal Year” shall mean the fiscal
year of the Company as reported on its Form 10-K for the applicable year.   1.32
  “Identification Date” shall mean each December 31.   1.33   “Key Employee”
shall mean a Participant who, on an Identification Date, is:

     (a) An officer of the Company having annual compensation greater than the
compensation limit in section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Key Employees as of
any Identification Date;
     (b) A five percent owner of the Company; or
     (c) A one percent owner of the Company having annual Compensation from the
Company of more than $150,000.

4



--------------------------------------------------------------------------------



 



If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

1.34   “Measurement Fund” shall have the same meaning as set forth in
Section 3.11(c).   1.35   “Participant” shall mean any Employee or Director
(i) who is selected to participate in the Plan, (ii) who elects to participate
in the Plan, (iii) who completes and signs a Plan Agreement and an Election
Form, (iv) whose completed and signed Plan Agreement and Election Form are
accepted by the Committee, (v) who commences participation in the Plan, and (vi)
whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.   1.36   “Plan” shall mean the
Electronic Arts Inc. Deferred Compensation Plan, as amended from time to time,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.   1.37   “Plan Agreement” shall mean a written
agreement, as may be amended from time to time, which is entered into by and
between an Employer and a Participant. Each Plan Agreement executed by a
Participant and the Participant’s Employer shall provide for the entire benefit
to which such Participant is entitled under the Plan; should there be more than
one Plan Agreement, the Plan Agreement bearing the latest date of acceptance by
the Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.38   “Plan Year”
shall mean a period beginning on January 1 of each calendar year and continuing
through December 31 of the same calendar year.   1.39   “Predecessor
Nonqualified Deferred Compensation Plan” shall mean the Electronic Arts Deferred
Compensation Plan, adopted January 21, 1994, as amended on June 1, 1995,
June 27, 1996 and April 1, 2003.   1.40   “Rollover Amount” shall mean the
amount determined in accordance with Section 3.6.   1.41   “Rollover Account”
shall mean (i) the sum of the Participant’s Rollover Amount, plus (ii) amounts
credited or debited in accordance with all the applicable crediting and debiting
provisions of this Plan that relate to the Participants Rollover Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Rollover Account.

5



--------------------------------------------------------------------------------



 



1.42   “Separation from Service” shall mean termination of employment with the
Employer, other than by reason of Disability or death. A Participant shall not
be deemed to have Separated from Service if the Participant continues to provide
services to an Employer in a capacity other than as an employee and if the
former employee is providing services at an annual rate that is twenty percent
or more of the services rendered, on average, during the immediately preceding
three full years of employment with an Employer (or if employed by an Employer
less than three years, such lesser period); provided, however, that a Separation
from Service will be deemed to have occurred if a Participant’s service with an
Employer is reduced to an annual rate that is less than twenty percent of the
services rendered, on average, during the immediately preceding three years of
employment with an Employer (or if employed by an Employer less than three
years, such lesser period).   1.43   “Short-Term Payout” shall mean the payout
set forth in Section 4.1.   1.44   “Survivor Benefit” shall mean the benefit set
forth in Article 5.   1.45   “Termination Benefit” shall mean the benefit set
forth in Section 3.4(b).   1.46   “Trust” shall mean one or more trusts
established pursuant to that certain Trust Agreement, dated as of September 1,
2003 between the Company and the trustee named therein, as amended from time to
time.   1.47   “Unforeseeable Emergency” shall have the same meaning as defined
in section 409A(a)(2)(B)(ii) of the Code.   1.48   “Valuation Date” shall mean
the last day of the Plan Year or any other date as of which the Committee, in
its sole and absolute discretion, designates as a Valuation Date.
Notwithstanding the foregoing or anything in this Plan to the contrary, the
Valuation Date may be different for different Participants.   1.49   “Years of
Service” shall mean the total number of years in which a Participant has been
employed by one or more Employers. For purposes of this definition, a year of
employment shall be a 365 day period (or 366 day period in case of a leap year)
that, for the first year of employment, commences on the Employee’s date of
hiring and that, for any subsequent year, commences on an anniversary of that
hiring date. The Committee shall make a determination as to the number of Years
of Service a Participant shall be deemed to have completed, including whether
any partial year of employment shall be counted, and any such determination may,
in the sole and absolute discretion of the Committee, take into account any
similar definitions or provisions contained in the 401(k) Plan.

ARTICLE 2
Selection/Enrollment/Eligibility

2.1   Selection by Committee. Eligibility for the Plan shall be limited to a
select group of management or highly compensated Employees and Directors of the
Employers, as

6



--------------------------------------------------------------------------------



 



determined by the Committee in its sole and absolute discretion. From that
group, the Committee shall select, in its sole and absolute discretion,
Employees and Directors to participate in the Plan.

2.2   Enrollment Requirements. As a condition to participation, each newly
selected Employee or Director shall complete, execute and return to the
Committee a Plan Agreement and an Election Form and a Beneficiary Designation
Form, all within 30 days after he or she is first selected to participate in the
Plan. An Election Form submitted under this Section 2.2 shall be irrevocable on
the day after the 30-day period ends. In addition, the Committee shall establish
from time to time such other enrollment requirements (including additional
forms) as it determines are necessary in its sole and absolute discretion.   2.3
  Eligibility; Commencement of Participation. Provided an Employee or Director
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required forms and documents to the Committee within the specified time period,
that Employee or Director shall commence participation in the Plan on the first
day of the month following the month in which the Employee or Director completes
all enrollment requirements. If an Employee or a Director fails to meet all such
requirements within the required period, in accordance with Section 2.2, that
Employee or Director shall not be eligible to participate in the Plan until the
first day of the Plan Year following the delivery to and acceptance by the
Committee of the required documents.   2.4   Termination of Participation and/or
Deferrals. If the Committee determines in good faith that a Participant no
longer qualifies as a member of a select group of management or highly
compensated employees, as membership in such group is determined in accordance
with sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have
the right, in its sole and absolute discretion, to prevent the Participant from
making future deferral elections. If a Participant receives a distribution on
account of an hardship withdrawal from the 401(k) Plan, such Participant’s
deferral election shall be cancelled and the Participant may not defer any
amounts under this Plan for a period of at least six months, as the Company
determines in its discretion.

ARTICLE 3
Deferral Commitments/Rollover Amounts/Company Restoration Matching
Amounts/Company Contribution Amounts/Vesting/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Base Salary, Annual Bonus and Director Fees. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary, Annual Bonus and/or Director Fees in the following minimum amount:

7



--------------------------------------------------------------------------------



 



          Deferral   Minimum Amount
Annual Base Salary and/or Annual Bonus
    $5,000 in aggregate  
Director Fees
    $5,000  

If an election is made for less than such minimums or if no election is made,
the amount deferred shall be zero.

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of this Plan, the minimum Annual Deferral Amount shall be an
amount equal to the minimum set forth above, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is 12.

3.2 Maximum Deferral.

  (a)   Annual Base Salary, Annual Bonus and Director Fees. For each Plan Year,
a Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary, Annual Bonus and/or Director Fees up to the following maximum
percentages for each deferral elected:

          Deferral   Maximum Amount
Annual Base Salary
    75 %
Annual Bonus
    100 %
Director Fees
    100 %

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the maximum Annual Deferral Amount with
respect to Annual Base Salary, Annual Bonus and/or Director Fees shall be
limited to the amount of compensation not yet earned by the Participant as of
the first day of the month following the month in which the Employee or
Director’s Election Form becomes irrevocable.

3.3 Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each Plan Year subsequent to the first Plan
Year as described in subsection (a) above, a deferral election for that Plan
Year, and such other elections as the Committee deems necessary or desirable
under the Plan,

8



--------------------------------------------------------------------------------



 



shall be made by timely delivering to the Committee, in accordance with the
Committee’s rules and procedures, a new Election Form but, subject to paragraph
(c) below, no later than the last day of the calendar year preceding the year in
which the Annual Deferral Amounts are earned by the Participant. An Election
Form delivered under this subsection (b) shall be irrevocable at such time the
Committee determines, which date will be provided in the Election Form, but not
later than the last day of the calendar year preceding the Plan Year. If no such
Election Form is timely delivered for a Plan Year, the Annual Deferral Amount
shall be zero for that Plan Year.

  (c)   Elections to Defer Performance-Based Compensation. The Company, in its
discretion, may permit a separate election to defer performance-based
compensation as defined in treasury regulation section 1.409A-1(e) of the Code,
and such election may be made no later than six months prior to the end of the
applicable performance period; provided, however, that such election shall be
made prior to the date that such performance-based compensation is readily
ascertainable.     (d)   Special Distribution Election on or before December 31,
2007. Participants who are identified by the Committee, in its sole discretion,
may make a special distribution election to receive a distribution of their
Account Balance in calendar year 2008 or later; provided that the distribution
election is made at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2007. An election made pursuant
to this Section 3.3(d) shall be subject to any special administrative rules
imposed by the Committee including rules intended to comply with section 409A of
the Code. No election under this Section 3.3(d) shall (i) change the payment
date of any distribution otherwise scheduled to be paid in 2007 or cause a
payment to be paid in 2007, or (ii) be permitted after December 31, 2007.

3.4   Form of Distributions. For each Plan Year a Participant shall elect
whether deferrals, and associated earnings or losses, will be distributed as a
Short-Term Payout or Termination Benefit.

  (a)   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to a portion or all of such
Annual Deferral Amount. Subject to the Deduction Limitation, the Short-Term
Payout shall be a lump sum payment in an amount equal to the portion of the
Annual Deferral Amount elected for such Short-Term Payout by the Participant and
credited earnings or losses as determined under Section 3.11, determined at the
time that the Short-Term Payout becomes payable (rather than the date of a
Separation from Service).     (b)   Termination Benefit. In connection with each
election to defer an Annual Deferral Amount, a Participant may elect to receive
his or her Termination

9



--------------------------------------------------------------------------------



 



      Benefit in a lump sum or pursuant to the Annual Installment Method. A
“Termination Benefit” includes the Annual Deferral Amount that the Participant
designates as a Termination Benefit on his or her Election Form, the
Participant’s Annual Company Restoration Matching Amount, the vested portion of
the Participant’s Annual Company Contribution Amount, and credited earnings or
losses as determined under Section 3.9 for the aggregate amounts in the same
Plan Year.         The Participant may change his or her election to an
allowable alternative payout period by submitting new Election Form to the
Committee; provided that any such Election Form is not effective for 12 months,
submitted at least twelve months prior to the date the Participant Separates
from Service or otherwise is scheduled to receive a payment, the scheduled date
of payment is at least five years subsequent to the originally scheduled date of
payment, and is accepted by the Committee, in its sole and absolute discretion.
A change to the form of distribution of a Termination Benefit may be modified or
revoked until twelve months prior to the time a Participant Separates from
Service, at which time such change shall become irrevocable. The last valid
Election Form accepted by the Committee shall govern the payout of the
Termination Benefit.         If a Participant does not make any election with
respect to the form of distribution, then such payment shall be deemed to be a
Termination Benefit. If a Participant does not make any election with respect to
the payment of the Termination Benefit, then such benefit shall be payable in a
lump sum. The Company may determine the form of payment of a Participant’s
Annual Company Contribution Amount if the Participant has not made an election
with respect to such amount; provided, however, if the Company does not
determine the form of payment at the time it credits a Participant’s Annual
Company Contribution Amount, then such amount shall be payable in a lump sum.

3.5   Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in equal amounts over each pay
period, as adjusted from time to time for increases and decreases in Annual Base
Salary. The Annual Bonus and/or Director Fees portion of the Annual Deferral
Amount shall be withheld at the time the Annual Bonus or Director Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.   3.6   Rollover Amount. If an Employee has an account
balance in the Predecessor Nonqualified Deferred Compensation Plan, an amount
equal to his/her account balance valued as of March 31, 2003 shall be credited
to the Participant’s Rollover Account under this Plan on April 1, 2003. The
Rollover Amount shall be subject to the terms and conditions of this Plan and
any Participant with a Rollover Amount shall have no right to demand
distribution of such amounts other than as provided for herein.   3.7   Annual
Company Restoration Matching Amount. A Participant’s Annual Company Restoration
Matching Amount for any Plan Year shall be equal to an amount that is

10



--------------------------------------------------------------------------------



 



    determined pursuant to the following three steps: (i) calculate the Company
matching contribution that would have been made to the Participant’s account in
the Company’s 401(k) Plan had the Participant’s Annual Deferral Amount in this
Plan been zero; (ii) calculate the Company matching contribution that was
actually made to the Participant’s account in the Company’s 401(k) Plan;
(iii) subtract item (ii) from item (i). The amount so credited to a Participant
under this Plan shall be for that Participant the Annual Company Restoration
Matching Amount for that Plan Year and shall be credited to the Participant’s
Company Restoration Matching Account on a date or dates to be determined by the
Committee, in its sole and absolute discretion.

3.8   Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole and absolute discretion, may, but is not required to, credit any amount
it desires to any Participant’s Company Contribution Account under this Plan,
which amount shall be for that Participant the Annual Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
greater or less than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive an Annual Company Contribution Amount for
that Plan Year. The Annual Company Contribution Amount, if any, shall be
credited on a date or dates to de be determined by the Committee in its sole and
absolute discretion, and the crediting date or dates may be different for
different Participants. Notwithstanding anything in this Section or the Plan to
the contrary, if a Participant is not employed by an Employer as of the last day
of a Plan Year other than by reason of his or her death while employed, the
Annual Company Contribution Amount for that Plan Year shall be zero.   3.9  
Investment of Trust Assets. The trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust Agreement.

3.10 Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Rollover
Account and Deferral Account.     (b)   A Participant shall be vested in his or
her Company Contribution Account in accordance with the vesting schedules
established by the Committee, in its sole and absolute discretion, for each
Annual Company Contribution Amount (and amounts credited or debited thereon) at
the time such Annual Company Contribution Amount is first credited to the
Participant’s Account Balance under the Plan. The Committee, in its sole and
absolute discretion, will determine over what period of time and in what
percentage increments a Participant shall vest in his or her Company
Contribution Account. The Committee may establish different vesting schedules
for different Participants, in its sole and absolute discretion.

11



--------------------------------------------------------------------------------



 



  (c)   A Participant shall at all times be 100% vested in his or her Annual
Company Restoration Matching Account.     (d)   Notwithstanding anything in this
Section to the contrary, except as provided in subsection (e) below, in the
event of a Change in Control, a Participant’s Company Contribution Account shall
immediately become 100% vested (without regard to whether it is already vested
in accordance with the above vesting schedules).     (e)   Notwithstanding
subsection (d) above, the vesting schedule for a Participant’s Company
Contribution Account shall not be accelerated to the extent that the Committee
determines that such acceleration would cause the deduction limitations of
section 280G of the Code to become effective. In the event that all of a
Participant’s Company Contribution Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of section 280G of the
Code. In such case, the Committee must provide to the Participant within 30
business days of such a request an opinion from a regionally-recognized
accounting firm selected by the Committee in its sole and absolute discretion
(the “Accounting Firm”). The opinion shall state the Accounting Firm’s opinion
that any limitation in the vested percentage hereunder is necessary to avoid the
limits of section 280G of the Code and contain supporting calculations. The cost
of such opinion shall be paid for by the Company.

3.11   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole and absolute discretion, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

  (a)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance
for the first business day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
to the next business day and continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.

12



--------------------------------------------------------------------------------



 



  (b)   Proportionate Allocation. In making any election described in Section
3.11(a) above, the Participant shall specify on the Election Form, in increments
of five percentage points (5%), the percentage of his or her Account Balance to
have gains and losses measured by a Measurement Fund.     (c)   Measurement
Funds. From time to time, the Committee in its sole and absolute discretion
shall select and announce to Participants its selection of mutual funds,
insurance company separate accounts, indexed rates or other methods (each, a
“Measurement Fund”), for the purpose of providing the basis on which gains and
losses shall be attributed to Account Balances under the Plan. The Committee
may, in its sole and absolute discretion, discontinue, substitute or add a
Measurement Fund at any time. Each such action will take effect as of the first
day of the month that follows by 30 days the day on which the Committee gives
Participants advance written notice of such change.     (d)   Crediting or
Debiting Method. The performance of each elected Measurement Fund (either
positive or negative) will be determined by the Committee, in its reasonable
discretion, based on available reports of the performance of the Measurement
Funds. A Participant’s Account Balance shall be credited or debited on a daily
basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole and absolute discretion,
as though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such day,
as of the close of business on such day, at the closing price on such date;
(ii) the portion of the Annual Deferral Amount that was actually deferred during
any day were invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such day, no later than the close of business on
the first business day after the day on which such amounts are actually deferred
from the Participant’s Annual Base Salary through reductions in his or her
payroll, at the closing price on such date; and (iii) any distribution made to a
Participant that decreases such Participant’s Account Balance ceased being
invested in the Measurement Fund(s), in the percentages applicable to such day,
no earlier than one business day prior to the distribution, at the closing price
on such date.     (e)   No Actual Investment. Notwithstanding any other
provision of this Plan that may be interpreted to the contrary, the Measurement
Funds are to be used for measurement purposes only, and a Participant’s election
of any such Measurement Fund, the allocation to his or her Account Balance
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Account Balance shall not be considered or
construed in any manner as an actual investment of his or her Account Balance in
any such Measurement Fund. In the event that the Company or the trustee (as that
term is defined in the Trust), in its own discretion, decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any

13



--------------------------------------------------------------------------------



 



      investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.12   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from an Employee Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Annual Base
Salary and/or Annual Bonus that is not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section.     (b)   Company
Restoration Matching Amounts. For a Participant’s Company Restoration Matching
Amount, the Participant’s Employer(s) shall withhold from the Participant’s
Annual Base Salary and/or Annual Bonus that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes. If necessary, the Committee may reduce the vested portion of
the Participant’s Company Restoration Matching Account in order to comply with
this Section.     (c)   Other Amounts. When an Employee Participant becomes
vested in a portion of his or her Annual Company Contribution Amounts, the
Participant’s Employer(s) shall withhold from the Participant’s Annual Base
Salary and/or Annual Bonus that is not deferred, in a manner determined by the
Employer(s) in its sole and absolute discretion, the Participant’s share of FICA
and other employment taxes on the portion of the Annual Company Contribution
Amounts that becomes vested. If necessary, the Committee may reduce the vested
portion of the Participant’s aforementioned amounts in order to comply with this
Section.     (d)   Distributions. The Participant’s Employer(s), or the trustee
of the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole and
absolute discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies/ Withdrawal Election

4.1   Short-Term Payout. Subject to the Deduction Limitation and the other terms
and conditions of this Plan, each Short-Term Payout elected shall be paid out
during a 60-day period commencing immediately after the last day of any Plan
Year designated by the Participant that is at least three Plan Years after the
end of the Plan Year in which the Annual Deferral Amount is actually deferred.
By way of example, if a three year Short-Term Payout is elected for Annual
Deferral Amounts that are deferred in the Plan Year commencing January 1, 2006,
the three year Short-Term Payout would become payable

14



--------------------------------------------------------------------------------



 



    during a 60-day period commencing January 1, 2010. In addition, subject to
the terms and conditions of this Section 4.1, Section 4.2 and all other
provisions of this Plan, any similar elections made pursuant to the terms of the
Predecessor Nonqualified Deferred Compensation Plan, shall be deemed to remain
in effect under this Plan. The distribution date selected by a Participant in
connection with such election(s) under the Predecessor Nonqualified Deferred
Compensation Plan shall remain binding on the parties. The Committee shall, in
its sole and absolute discretion, determine how any amounts deferred under the
Predecessor Nonqualified Deferred Compensation Plan shall be treated pursuant to
the language of Article 4 and the Plan.   4.2   Other Benefits Take Precedence
Over Short-Term. Should an event occur that triggers a benefit under Article 5,
6, 7 or 8, any Annual Deferral Amount, plus amounts credited or debited thereon,
that is subject to a Short-Term Payout election under Section 4.1 shall not be
paid in accordance with Section 4.1 but shall be paid in accordance with the
other applicable Article.   4.3   Withdrawal Payout/Suspensions for
Unforeseeable Financial Emergencies. If the Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and/or
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Emergency. If, subject to the sole and
absolute discretion of the Committee, the petition for a suspension and/or
payout is approved, suspension shall take effect upon the date of approval and,
if applicable, any payout shall be made within 60 days of the date of approval.
The payment of any amount under this Section 4.3 shall not be subject to the
Deduction Limitation.

ARTICLE 5
Survivor Benefit

5.1   Survivor Benefit. If the Participant dies before he or she experiences a
Separation from Service or suffers a Disability prior to such date, the
Participant’s Beneficiary shall be entitled to receive the Termination Benefit
described in Section 6.2 as if Participant had experienced a Separation from
Service and the valid Election Form(s) most recently on file with the Company
shall control the manner in which the Survivor Benefit is paid.

ARTICLE 6
Termination Benefit

6.1   Termination Benefit. Upon a Separation from Service, a Participant shall
receive a distribution of the vested portion of his or her Termination Benefit
in the form that the Participant elected to receive under Section 3.4 if a
Participant experiences a Separation from Service prior to his or her death or
Disability. Notwithstanding any other provision of this Article 6 to the
contrary, any distribution scheduled to be made upon Separation from Service to
a Participant who is identified as a Key Employee as of the date he

15



--------------------------------------------------------------------------------



 



      Separates from Service shall be delayed for a minimum of six months
following the Participant’s Separation from Service. Any payment to a Key
Employee delayed under this Section 6.1 shall be made (without interest) within
90 days after the six-month anniversary of the Participant’s Separation from
Service. The identification of a Participant as a Key Employee shall be made by
the Committee in accordance with Section 1.33 of the Plan and sections 416(i)
and 409A of the Code and the regulations promulgated thereunder.

6.2   Payment of Termination Benefit. The Termination Benefit will be paid in a
lump sum or Annual Installments as the Participant elected, and will begin, in
the first 60 days of the calendar year following the calendar year in which the
Participant experiences a Separation from Service, unless if delayed pursuant to
Sections 3.4(b) and 6.1. Any payment made shall be subject to the Deduction
Limitation. If a Participant becomes Disabled after his or her Separation from
Service, distributions shall be made under Article 6 and not under Article 7
below. Notwithstanding the foregoing or anything in this Plan to the contrary,
to the extent a Participant’s Account Balance is less than $25,000 at the time
of Separation from Service, the Committee shall cause the Termination Benefit to
be paid in a lump sum.

ARTICLE 7
Disability Benefit

7.1   Disability Benefit.

  (a)   Distribution. The Participant shall receive a distribution equal to his
or her Account Balance as if the Participant experiences a Separation from
Service, pursuant to the Committee’s determination that the Participant has
suffered a Disability. If a Participant subsequently experiences a Separation
from Service pursuant to his or her Disability, distributions shall be made
under this paragraph (a) and not under Article 6.     (b)   Waiver of Deferral.
A Participant who is determined by the Committee to be suffering from a
Disability shall be (i) excused from fulfilling that portion of the Annual
Deferral Amount commitment that would otherwise have been withheld from a
Participant’s Annual Base Salary, Annual Bonus and/or Directors Fees for the
Plan Year during which the Participant first suffers a Disability. During the
period of Disability, the Participant shall not be allowed to make any
additional deferral elections, but will continue to be considered a Participant
for all other purposes of this Plan.     (c)   Return to Work. If a Participant
returns to employment, or service as a Director, with an Employer, after a
Disability ceases, the Participant may elect to defer an Annual Deferral Amount
for the Plan Year following his or her return to employment or service and for
every Plan Year thereafter while a Participant in the Plan; provided that the
Participant meets the eligibility requirement in Article 2 and such deferral
elections are otherwise allowed and an Election Form is

16



--------------------------------------------------------------------------------



 



      delivered to and accepted by the Committee for each such election in
accordance with Section 3.3(b) above. Notwithstanding the foregoing, the
Participant shall continue receiving the distribution under paragraph (a) above.

ARTICLE 8
Beneficiary Designation

8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   8.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his or her
spouse as a Beneficiary, a spousal consent, in the form designated by the
Committee, must be signed by that Participant’s spouse and returned to the
Committee. Upon the acceptance by the Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Committee shall be entitled to rely on the last valid Beneficiary Designation
Form filed by the Participant and accepted by the Committee prior to his or her
death.   8.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.   8.4   No Beneficiary Designation. If a
Participant fails to designate a Beneficiary as provided in Sections 8.1, 8.2,
and 8.3 above or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.       Upon the Committee or
its designated agent being provided with written notice of the dissolution of
marriage of a Participant, and notwithstanding any of the preceding provisions
of this Article 8, any earlier designation of the Participant’s former spouse as
a Beneficiary for a portion or all of the benefits specified herein shall be
treated as though the Participant’s former spouse had predeceased the
Participant. Notwithstanding the preceding sentence, any designation of the
Participant’s former spouse as a Beneficiary shall not be treated as though the
Participant’s former spouse had predeceased the Participant if, after the
dissolution of the Participant’s marriage and prior to payment of

17



--------------------------------------------------------------------------------



 



    benefits on behalf of the Participant (1) the Participant executes and
delivers a new Beneficiary designation that complies with this Plan that clearly
names such former spouse as a Beneficiary, or (2) there is delivered to the Plan
a domestic relations order providing that the former spouse is to be treated as
the Beneficiary. In any case in which the Participant’s former spouse is treated
under the Participant’s Beneficiary designation as having predeceased the
Participant, no heirs or other beneficiaries of the former spouse shall receive
benefits from this Plan as a Beneficiary of the Participant except as provided
otherwise in the Participant’s Beneficiary designation.       (The following
example illustrates the application of the preceding paragraph. Assume that a
Participant, ‘Participant A,’ is married to ‘Spouse A’ and that Participant A
files a valid and effective Beneficiary designation under this Plan naming
Spouse A as a 50% Beneficiary and each of Participant A’s two children with
Spouse A (the ‘Children’) as a 25% Beneficiary. Assume that Participant A
becomes divorced from Spouse A after making such Beneficiary designation. Upon
the Committee or its designated agent being provided with written notice of the
divorce, Spouse A shall be deemed to have predeceased Participant A for purposes
of Participant A’s Beneficiary designation subject to the second sentence of the
preceding paragraph. If Participant A later dies without having made a valid
post-divorce Beneficiary designation under this Plan and assuming that no Plan
benefits have been paid and that there is no domestic relations order to the
contrary, Participant A’s Beneficiaries shall be deemed to be his two Children,
with each child being a 50% Beneficiary.)   8.5   Doubt as to Beneficiary. If
the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
sole and absolute discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.  
8.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 9
Leave of Absence

9.1   Paid Leave of Absence. Unless otherwise provided under section 409A of the
Code, if a Participant is authorized by the Participant’s Employer for any
reason to take a bona fide paid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.3.   9.2   Unpaid Leave
of Absence. Unless otherwise provided under section 409A of the Code, if a
Participant is authorized by the Participant’s Employer for any reason to take a
bona fide unpaid leave of absence from the employment of the Employer, the
Participant shall

18



--------------------------------------------------------------------------------



 



      continue to be considered employed by the Employer and the Participant
shall be excused from making deferrals until the earlier of the date the leave
of absence expires or the Participant returns to a paid employment status. Upon
such expiration or return, deferrals shall resume for the remaining portion of
the Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.

ARTICLE 10
Termination/Amendment or Modification

10.1   Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
      In the event the Plan is terminated, in the Board’s discretion, the
Account Balances of Participants may be distributed within the period beginning
twelve months after the date the Plan was terminated and ending twenty-four
months after the date the Plan was terminated. If the Plan is terminated and
Account Balances are distributed, the Company shall terminate all account
balance non-qualified deferred compensation plans with respect to all
participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least three years after the date the Plan was
terminated.       The Board, in its discretion, may terminate the Plan 30 days
prior to or twelve months following a Change in Control that is a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as defined in the regulations
promulgated under Section 409A of the Code and distribute the Accounts of the
Participants within the twelve-month period following the termination of the
Plan. If the Plan is terminated and Account Balances are distributed, the
Company shall terminate all substantially similar non-qualified deferred
compensation plans sponsored by the Company and all of the benefits of the
terminated plans shall be distributed within twelve months following the
termination of the plans.       The Board, in its discretion, may terminate the
Plan upon a corporate dissolution or liquidation of the Company that is taxed
under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the Participant’s
Accounts are distributed and included in the gross income of the Participants by
the latest of (i) the calendar year in which the Plan terminates, or (ii) the
first calendar year in which payment of the Accounts is administratively
practicable.       The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination.   10.2   Amendment. The
Company may, at any time, amend or modify the Plan in whole or in part by the
action of its Board as appropriate in its sole and absolute discretion;
provided, however, that: (i) no amendment or modification shall be effective to
decrease or restrict the value of a Participant’s Account Balance in existence
at the time the amendment or

19



--------------------------------------------------------------------------------



 



    modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification, (ii) no amendment or modification shall be effective upon or after
a Change in Control without the prior written consent of a majority of
Participants, and (iii) no amendment or modification of Section 10.2(i) or
10.2(ii) of the Plan shall be effective. The amendment or modification of the
Plan shall not affect any Participant or Beneficiary who has become entitled to
the payment of benefits under the Plan as of the date of the amendment or
modification.   10.3   Plan Agreement. Despite the provisions of Sections 10.1
and 10.2 above, if a Participant’s Plan Agreement contains benefits or
limitations that are not in this Plan document, the Employer may only amend or
terminate such provisions with the consent of the Participant.   10.4   Effect
of Payment. The full payment of the applicable benefit under Articles 4, 5, 6, 7
or 8 of the Plan shall completely discharge all obligations to a Participant and
his or her designated Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

ARTICLE 11
Administration

11.1   Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by a Committee, which shall consist of those persons
appointed by the Chief Executive Officer of the Company from time to time. If
the Chief Executive Officer of the Company fails to appoint the Committee, the
Committee shall be the Company until such time as the Chief Executive Officer
appoints the members of the Committee pursuant to the previous sentence. Members
of the Committee may be Participants under this Plan. The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.   11.2   Administration Upon Change In Control. For purposes of
this Plan, the Committee shall be the “Administrator” at all times prior to the
occurrence of a Change in Control. Upon and after the occurrence of a Change in
Control, the “Administrator” shall be an independent third party selected by the
trustee of the Trust and approved by the individual who, immediately prior to
such event, was the Company’s Chief Executive Officer or, if not available or
willing to assume such responsibility, the Company’s highest ranking officer
(the “Ex-CEO”). The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of

20



--------------------------------------------------------------------------------



 



    Plan or Trust assets or select any investment manager or custodial firm for
the Plan or Trust. Upon and after the occurrence of a Change in Control, the
Company must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator or all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date of circumstances of the Disability, death or Separation
from Service of the Participants, and such other pertinent information as the
Administrator may reasonably require. Upon and after a Change in Control, the
Administrator may be terminated (and a replacement appointed) by the trustee of
the Trust only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.   11.3  
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.   11.4  
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.   11.5   Indemnity of Committee. All Employers
shall indemnify and hold harmless the members of the Committee, and any Employee
to whom the duties of the Committee may be delegated, and the Administrator
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee, any of its members, any such Employee or
the Administrator.   11.6   Employer Information. To enable the Committee and/or
Administrator to perform its functions, the Company and each Employer shall
supply full and timely information to the Committee and/or Administrator, as the
case may be, on all matters relating to the compensation of its Participants,
the date and circumstances of the Disability, death or Separation from Service
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 12
Other Benefits and Agreements

12.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s

21



--------------------------------------------------------------------------------



 



      Employer. The Plan shall supplement and shall not supersede, modify or
amend any other such plan or program except as may otherwise be expressly
provided.

ARTICLE 13
Claims Procedures

13.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

13.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 13.3 below.

13.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or

22



--------------------------------------------------------------------------------



 



  (c)   may request a hearing, which the Committee, in its sole and absolute
discretion, may grant.

13.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

13.5   Mediation. Should the parties be unable to resolve the dispute pursuant
to these procedures, the claim shall be referred to non-binding mediation,
conducted by the Employment panel of Judicial Arbitration Mediation Services
(“JAMS”), in accordance with JAMS’ standard mediation rules. A mutually
agreeable mediator will be selected. The parties shall share all costs of the
mediation equally, including attorney fees. Not sooner than 20 days following
the mediator’s final determination, either party may request binding
arbitration.

13.6   Binding Arbitration. Following the expiration of the 20-day period
referenced in Section 13.5, either party may initiate binding arbitration by
making a written demand for it on the other party. Such binding arbitration
shall be conducted under the applicable rules of the American Arbitration
Association using a mutually selected arbitrator in San Mateo or San Francisco
County. The cost of the arbitration shall be borne by the non-prevailing party
or as otherwise determined by the arbitrator.

ARTICLE 14
Trust

14.1   Establishment of the Trust. The Company shall establish the Trust, and
each Employer shall at least annually transfer over to the Trust such assets as
the Employer determines, in its sole and absolute discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Rollover Amounts, Annual Company Contribution Amounts,
Company Restoration Matching Contribution Amounts, and Annual Deferral Amounts
for such Employer’s Participants for all periods prior to the transfer, as well
as any debits and credits to the Participants’ Account Balances for all periods
prior to the transfer, taking into consideration the value of the assets in the
trust at the time of the transfer.   14.2   Interrelationship of the Plan and
the Trust. The provisions of the Plan and the Plan Agreement shall govern the
rights of a Participant to receive distributions pursuant to the

23



--------------------------------------------------------------------------------



 



    Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.   14.3   Distributions From the Trust. Each
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

ARTICLE 15
Miscellaneous

15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning section 401(a) of the Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   15.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   15.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.   15.4   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. Except as provided in Section 15.15, no
part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.   15.5   Not a Contract of
Employment. The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between any Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written

24



--------------------------------------------------------------------------------



 



    employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer, either as
an Employee or a Director, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.   15.6   Furnishing
Information. A Participant or his or her Beneficiary will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.   15.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.   15.8
  Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   15.9   Governing Law. Subject to ERISA,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of California without regard to its conflicts of laws
principles.   15.10   Notice. Any notice or filing required or permitted to be
given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Senior Vice President, Human Resources
Electronic Arts Inc.
209 Redwood Shores Pkwy
Redwood City, CA 94065

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   15.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
15.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall

25



--------------------------------------------------------------------------------



 



    not be transferable by such spouse in any manner, including but not limited
to such spouse’s will, nor shall such interest pass under the laws of in testate
succession.   15.13   Validity. In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.   15.14
  Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
15.15   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
and absolute discretion, shall have the right, notwithstanding any election made
by a Participant, to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s benefits under the Plan to that spouse or former
spouse.   15.16   Distribution in the Event of Taxation.

  (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.     (b)   Trust. If the Trust
terminates in accordance with Section 3.6(e) of the Trust and benefits are
distributed from the Trust to a Participant in accordance with that Section, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

26



--------------------------------------------------------------------------------



 



15.17   Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole and absolute discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

15.18   Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members), the Committee, or a shareholder of the Company, of the
Participant’s Employer or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer or such successor
corporation to refuse to comply with its obligations under the Plan and/or to
seek to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, a Participant or Beneficiary institutes any
litigation or other legal action which seeks to recover benefits under the Plan
or which otherwise asserts that the Committee, the Company, the Employer or any
successor entity to the Company or the Employer has failed to comply with any of
its obligations under the Plan or any agreement thereunder with respect to such
Participant or Beneficiary, or if the Committee, the Company, the Employer or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant or Beneficiary the benefits intended to be provided
under the Plan, and the Participant or Beneficiary retains counsel in connection
with such litigation or legal action, then (unless the final decision of a court
of competent jurisdiction or arbitrator determines that the Participant or
Beneficiary’s initiation or defense of such litigation or legal action was
frivolous, based on the information known to the Participant or Beneficiary at
the time of the initiation or defense) the Company and such Employer (who shall
be jointly and severally liable) shall be required to pay the reasonable
attorneys fees and expenses of the Participant or Beneficiary in connection with
the initiation or defense of such litigation or legal action with respect to
such matters, whether by or against the Committee, the Company, the Employer or
any director, officer, shareholder or other person affiliated with the Company,
the Employer or any successor thereto in any jurisdiction. The reasonable
attorneys fees and expenses, if any, that become due and owing to a Participant
(or Beneficiary) in accordance with this Section shall be paid no later than
180 days following the date such fees and expenses are incurred.

      IN WITNESS WHEREOF, the Company has signed this Plan document as of
August 1, 2007.

     
 
  “Company”
 
   
 
  Electronic Arts Inc., a Delaware corporation
 
   
 
   

27